Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
 


Response to Amendment

3.	The amendments filed on 04/23/2021 have been fully considered and are made of record.
	a. Claims 18-19 have been amended.

	
Reason for Allowance

4.	Claims 1-19 are allowed.

a)	The applicant’s arguments filed on 04/23/2021 have been fully considered and are persuasive. Fukuhara et al.  (Pub No. US 2006/0191683 A1) teaches injecting current through pipe but none of the prior art fairly teaches or suggests “AC current flowing along casing; and calculating resistivity beyond said casing”. Therefore, the rejection of Office Action sent on 01/06/2020 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claim 1:
As to claims 1-19 the present invention is direct to a device for measuring cross casing resistivity, comprising: Independent claim 1 identifies the uniquely distinct features of “at least one signal source that emits an AC current, at least one measuring electrode that measures signals of said AC current, and at least one computer configured for calculating 1) time difference between measuring electrodes while the AC current flowing along the casing, or 2) phase difference or phase shift between measuring electrodes while the AC current flowing along the casing, or 3) current flowing speed along the casing, or 4) current attenuation between measuring electrodes while the AC current flowing along the casing, based on said signals, and for calculating resistivity beyond said casing based on said calculating of the time difference, or the phase difference, or the current attenuation, or the current flowing speed for current flowing from said signal source to said measuring electrode”.
The closest prior art, Fukuhara et al.  (Pub No. US 2006/0191683 A1), SWEATMAN et al. (Pub No. US 2012/0061084 A1), Vail et al. (Patent No. US 6,246,240 B1) teaches Method and system of 1/f noise, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8 am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867
                                                                                                                                                                                                
/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858